Mr. J. Heydeneeldt
delivered the opinion of the. Court.
Mr. Ch. J. Murray concurred.
There are no allegations in the bill of complaint which show any liability on the part of the defendants Hatfield and Sims, and the relief sought against the remaining defendant is not legitimate,
The judgment is reversed, and the cause remanded. The bill, as against Hatfield and Sims, is ordered to be dismissed with costs, and the complainant, if he chooses, may have leave to amend his bill, so as to seek an account, and dissolution of partnership against defendant Tipton.